596 So.2d 1205 (1992)
Michael George BRUNO, Appellant,
v.
STATE of Florida, Appellee.
No. 91-2134.
District Court of Appeal of Florida, Fourth District.
April 8, 1992.
Richard L. Jorandby, Public Defender, and Anthony Calvello, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Sarah B. Mayer, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We agree with appellant that at resentencing the trial court erred in directing that his sentence for armed robbery be served consecutive to his sentence for homicide. At the original sentencing hearing the robbery sentence was ordered to be served concurrent with the homicide sentence. In the absence of unusual circumstances, not present here, the sentence could not properly be changed to a consecutive sentence. See Tannihill v. State, 559 So.2d 608 (Fla. 4th DCA 1990); Pahud v. State, 370 So.2d 66 (Fla. 4th DCA 1979).
Accordingly, we reverse and remand for correction of appellant's sentence as provided herein. 574 So.2d 76.
ANSTEAD, HERSEY and GARRETT, JJ., concur.